Citation Nr: 0734263	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death has been received and if so, whether the 
reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the claims folder was 
subsequently transferred to the Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.

The appellant presented testimony at a hearing held at the 
ROIC in June 2003 and at a Central Office Hearing chaired by 
the undersigned Veterans Law Judge in September 2005.  
Transcripts of the hearings are associated with the veteran's 
claims folder.  

In December 2005, the Board denied the appellant's appeal.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2007, 
the Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has again 
been returned to the Board for further appellate action.

The Board notes that the appellant was previously represented 
by the American Legion.  However, the record reflects that in 
May 2007, the appellant filed notice with the Board that she 
is now being represented by attorney Peter J. Meadows. The 
Board also notes that in October 2007, the appellant 
submitted additional medical evidence, which has not been 
reviewed by the RO.  The appellant included a waiver of 
initial RO consideration of these records.

The reopened claim for service connection for the cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In January 1984, the St. Petersburg, Florida, RO initially 
denied service connection for the cause of the veteran's 
death. 

2. The appellant was notified of the January 1984 decision 
and of her appeal rights in March 1984; she did not initiate 
appeal.

3.  No further communication was received from the appellant 
on the issue of the cause of her husband's death until 
November 2000, when she petitioned the Nashville, Tennessee, 
RO to reopen the claim. 

4. Evidence added to the record after January 1984, on the 
issue of entitlement to service connection for the cause of 
the veteran's death, is neither cumulative nor redundant of 
evidence of record in January 1984; bears directly and 
substantially upon the specific matter under consideration; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSION OF LAW

1. The January 1984 RO rating decision denying an original 
claim of entitlement to service connection for the cause of 
the veteran's death is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2. New and material evidence has been received since January 
1984 with respect to the claim for service connection for the 
cause of the veteran's death and the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995). See also Jackson v. Principi, 265 F.3d 
1366, 1369 (2001) (The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis. Evans v. 
Brown, 9 Vet. App. 273 (1996). Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007). With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).

When a claim to reopen is presented, a two-step analysis is 
performed. The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material." See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en 
banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998). New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000). 
(The Board notes that 38 C.F.R. § 3.156 was revised effective 
for claims filed on or after August 29, 2001; as the 
appellant filed her claim to reopen in November 2000, the 
"old" version in effect in November 2000 and cited above 
applies here.)

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled. In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material. If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened. No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion. See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in November 2000. Service connection for the cause 
of the veteran's death was initially denied in a January 1984 
rating decision. The appellant was notified of this decision 
and of her appeal rights in a March 1984 letter. The record 
discloses no further communication from the appellant since 
March 1984, until November 2000, when she petitioned the RO 
to reopen the same claim. After the January 2001 RO denial, 
the appellant perfected an appeal to the Board.

Based upon the above, the Board finds that the January 1984 
rating decision is the operative rating action, as it 
constitutes the last final RO communication to the appellant 
concerning initial denial of service connection for the cause 
of the veteran's death, for the purposes of determining 
whether new and material evidence has been added to the 
record since then. Thus, the November 2000 claim on the same 
issue is a claim to reopen, and new and material evidence 
must be presented before the claim can be reopened. Only if 
such evidence is presented does the Board have jurisdiction 
to adjudicate the underlying claim.

The death certificate, of record in January 1984, indicates 
that the veteran died in November 1983 of asphyxiation due 
to, or the consequence of, carbon dioxide inhalation. The 
veteran committed suicide lying under the exhaust assembly of 
an automobile, inhaling carbon dioxide. During the veteran's 
lifetime, service connection was in effect for residuals of a 
gunshot wound to the chest, left side, incurred in combat in 
Vietnam, evaluated as 20 percent disabling as of May 27, 
1967, the day after discharge from service.

At no time has the appellant alleged, nor does the evidence 
indicate, that physical disability - that is, the service- 
connected gunshot wound injury itself - caused or contributed 
to cause the veteran's death. Rather, the allegation is now, 
and had been decades ago, that the veteran had acquired a 
psychiatric disorder as a result of combat service in 
Vietnam, and that this is what caused him to commit suicide. 
Service connection was established for gunshot wound 
residuals, and the veteran was awarded a Purple Heart Medal.

In October 2007, the Board received, with a waiver of RO 
consideration, a letter dated in October 2007 by Gary L. 
Winfield, M.D.  In part, he provided, based on his review of 
the veteran's records and a clinical interview with the 
appellant, his professional opinion that the veteran had 
severe post-traumatic stress disorder (PTSD) and associated 
depression as a result of the trauma he experienced in 
combat, and that this led to multiple psychiatric 
hospitalizations and ultimately caused his suicide.  As noted 
above, this opinion must be accepted at face value for the 
purpose of reopening the claim.  The record does not contain 
a previous opinion from Dr. Winfield.  The October 2007 
opinion was not previously submitted to agency decision-
makers.  Moreover, it does not duplicate a medical opinion 
previously of record; therefore, it is neither cumulative nor 
redundant of the evidence previously considered.  As it 
contains an opinion linking the veteran's death with a 
disorder due to his military service, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board, therefore, 
concludes that new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The motion granted by the Court in April 2007 was based, in 
part, on a conclusion that the appellant had not been given 
the specific notice required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning attempts to reopen previously 
denied claims.  As the appellant has subsequently provided 
new and material evidence to reopen her claim, the Board 
concludes that a discussion of whether the specific notice 
required by Kent, or remand for the provision of that 
specific notice, is unnecessary.  Because the claim has been 
reopened, and the reopened claim is being remanded for 
additional action, as addressed below, the Board need not now 
address whether the duties to notify and to assist the 
appellant have been met.  


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  To this extent only, the appeal 
is granted.


REMAND

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant has not been given the specific notice required 
by Dingess and Hupp.  Nor has she been specifically invited 
to provide any evidence in her possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

Moreover, the RO did not reopen the claim and, hence, did not 
address the merits of the reopened claim.  The appellant will 
have an opportunity to present evidence and argument to the 
RO on the merits of the reopened claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), as well as 
notice that she should submit any 
pertinent evidence in her possession.  

2. Readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


